Tripue, Judge.
It was not denied on the argument of this ease that the contract between Raymond & Company and Groomes & Reece for the hearse, was nothing more than a conditional sale, and that the title was not to pass until it was paid for. But defendants in error claim that as the attorneys of Raymond & Company took a mortgage on the hearse to secure the unpaid purchase money, they are estopped from denying the title of Groomes & Reece. This mortgage was taken by the attorneys in ignorance of the terms of the contract of sale. It does not appear that the other creditors of Groomes & Reece acted upon, or were misled by thefact that the mortgage was taken. When the agent of Raymond & Company took back the property, he allowed the full value of it, and nobody could have been damaged by the transaction. Moreover, the mortgages of Raymond & Company, and of Jones, the claimant, on this identical property, are both older than thejudgments of the defendants in error, and have a priority over those judgments. Under these facts, we think the judgment of the justice court in holding the property not subject was right, and it was error to sustain the certiorari and to set that judgment aside. The doctrine of estoppel does not apapply to this case.
Judgment reversed.